Citation Nr: 0024885	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for Survivors' and Dependents' Educational Assistance 
under the provisions of Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The transcript of a July 1998 personal 
hearing at the Los Angeles Regional Office constituted a 
notice of disagreement.  A statement of the case was issued 
in January 1999, and the appellant's substantive appeal was 
received in February 1999.  The appellant is the veteran's 
widow.


REMAND

Preliminary review of the record shows that the veteran was 
awarded a permanent and total evaluation, effective October 
14, 1980.  It appears that the appellant was subsequently 
awarded Chapter 35 benefits in April 1982 and was notified 
that she had net entitlement of 45 months which could be used 
prior to October 14, 1990.  The veteran reportedly died on 
May 1, 1985.  In October 1992, the appellant filed an 
application for Chapter 35 benefits, but her claim was denied 
on the basis that the delimiting date had passed.  

In October 1996, a request for an extension of her delimiting 
date was received from the appellant.  The appellant 
essentially argues that she is entitled to Chapter 35 
educational benefits on the basis that she was unable to 
previously pursue an education due to health problems. 

The RO's denial of the appellant's request for an extension 
of Chapter 35 benefits is based on an underlying finding that 
her delimiting date was October 14, 1990.  However, it is not 
clear how the period of eligibility was affected by her 
change in status to surviving spouse of the veteran upon his 
death in May 1985.  

In this regard, the first paragraph of 38 C.F.R. § 21.3046 
provides that the period of eligibility of a spouse will be 
recomputed if his or her status changes to that of surviving 
spouse.  Given the nature of the appellant's claim, her 
status change to surviving spouse in 1985, her 1992 claim, 
her 1996 request for an extension and her underlying 
contention that she was prevented by disability from pursuing 
an education, the Board believes that further action is 
necessary to ensure that the delimiting date in this case is 
correct. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran's claims file should be 
associated with the appellant's Chapter 
35 file folder. 

2.  The RO should recompute the 
appellant's period of eligibility under 
38 C.F.R. § 21.3046(b) in light of her 
change in status to surviving spouse of 
the veteran. 

3.  The RO should then review the 
appellant's claim and determine if the 
benefit sought can be granted.  In making 
this determination, the appellant's 
delimiting date should be clearly set 
forth with references to appropriate 
dates and supported by citations to 
pertinent laws and regulations, including 
a detailed explanation as to how the 
delimiting date was affected by the death 
of the veteran and resulting change in 
the appellant's status to surviving 
spouse.  The RO should then consider the 
impact, if any, of the 1992 claim and 
should also consider the appellant's 
claim that she was prevented from 
pursuing an education due to disability.  
If the benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure proper application of 
applicable laws and regulations.  The appellant and her 
representative are free to submit additional evidence and 
argument in support of the matters addressed in this remand. 


		
      ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





 

